Citation Nr: 1427174	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  08-08 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder (PTSD) from August 31, 2005 to October 31, 2011, higher than 50 percent from November 1, 2011 to June 11, 2012, and higher than 70 percent since June 12, 2012.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Jonathan Greene, Attorney


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2006 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) granted service connection for PTSD and assigned an initial 30 percent rating for this disability retroactively effective from August 31, 2005.  In response the Veteran disputed that initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In October 2011, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for further development.  And in January 2012 the AMC increased the initial rating for the PTSD to 50 percent effective November 1, 2011.

In an even more recent June 2012 decision, the Board denied an initial rating higher than 30 percent for the PTSD, from August 31, 2005 to October 31, 2011, and a rating higher than 50 percent since November 1, 2011.  The Veteran appealed the Board's June 2012 decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).

In January 2013, based on a Joint Motion, the Court issued an Order vacating the Board's decision and remanding the claim to the Board for action consistent with the terms of the Joint Motion for Remand (JMR).  According to the terms, the Board must consider a report of a VA psychological examination in June 2012, two weeks before the date of its prior decision (so constructively of record), and the RO's July 2012 rating decision resultantly increasing the rating for the PTSD to 70 percent as of June 12, 2012.



FINDINGS OF FACT

1.  Since 2005, the Veteran's PTSD has caused deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.

2.  Since he last worked in August 2010, his PTSD has caused total occupational impairment, but not total social impairment.  

3.  Since August 2010 (the day after last working), he has been unable to obtain or maintain substantially gainful employment because of his PTSD.  


CONCLUSIONS OF LAW

1.  The criteria are met for entitlement to an initial 70 percent rating for the PTSD as of an earlier effective date - namely, August 31, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013). 

2.  The criteria are not met, however, for entitlement to a rating higher than 70 percent for the PTSD, including since June 12, 2012.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013). 

3.  But the criteria also are met for entitlement to a TDIU retroactively effective from August 2010 (when the Veteran last worked).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Specifically, VA must notify a claimant and his or her representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him or her a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

In this case, VA satisfied both duties.  The Veteran does not assert otherwise.  In fact, in a written statement dated in November 2013, his representative explicitly waives consideration of any VCAA notice errors, indicates that the Veteran has no additional evidence to submit, and requests that the Board proceed with a decision in this case.  No further notice or assistance is thus required.

This is particularly true when considering that this claim for a higher initial rating for the PTSD arose from the grant of service connection for this condition.  VA does not have to provide additional VCAA notice concerning this "downstream" disability rating element of the claim because the initial intended purpose of the notice has been served inasmuch as the claim as it arose in its initial context has been granted, so substantiated.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 
8-2003, 69 Fed. Reg. 25180 (May 5, 2004).


Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.  The Veteran was provided this required SOC, citing the statutes and regulations governing the rating of his disability and containing discussion of the reasons or bases for not assigning a higher initial rating for this disability.  He therefore has received all required notice concerning his downstream initial-rating claim.

In deciding these claims, the Board has reviewed all of the evidence in the Veteran's claims file, both his physical and electronic files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that it discuss, certainly not in exhaustive detail, each and every piece of evidence the Veteran submitted or which VA associated with the claims file on the Veteran's behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each and every piece of evidence).  Rather, below, the Board's analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to each claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to him).

II.  Analysis

The Veteran claims that his PTSD has been 70-percent disabling during the entire course of this appeal, so since 2005, and has rendered him unemployable since he last worked in August 2010.  Based on evidence that is now part of the claims file, some of which was only constructively, rather than physically, of record in June 2012, the Board agrees. 


Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2013). 

The RO has rated the Veteran's PTSD as 30-percent disabling from August 31, 2005 to October 31, 2011, as 50-percent disabling from November 1, 2011 to June 11, 2012, and as 70-percent disabling since June 12, 2012.

All service-connected mental health disabilities (with the exception of eating disorders) are rated under what is known was the General Rating Formula for Mental Disorders (General Rating Formula), which is found in 38 C.F.R. § 4.130.  There are two important precedential decisions addressing the proper application of the General Rating Formula:  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) and Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  A thorough understanding of the General Rating Formula, and especially as discussed in Mauerhan and Vazquez-Claudio, is necessary to render an adequate statement of reasons or bases in these cases.

A common pitfall in decisions in these types of claims is to cite to various symptoms listed in the General Rating Formula that the claimant does not have to support a finding that the claimant is not entitled to a particular rating.  This often turns into a search for some, or most, of the listed symptoms to justify assigning a higher rating.  This approach, however, is contrary to the plain language of the regulation and pertinent case law.


The General Rating Formula establishes a number of disability levels marked by varying degrees of occupational and social impairment due to "such a symptoms as" those listed for each level.  38 C.F.R. § 4.130.  The Court in Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) observed that the symptoms listed in the General Rating Formula are mere examples, not an exhaustive list and that "any suggestion that the Board was required . . . to find the presence of all, most, or even some of the enumerated symptoms is unsupported by a reading of the plain language of the regulation."  Id.  Because of this, the analysis commonly employed in other types of increased-rating claims will not suffice when adjudicating an increased rating for a mental health disability.  In most other types of increased rating cases, it is permissible for the Board look to the specific signs and symptoms contemplated by the rating criteria, and render a decision on the basis of the presence of absence of those signs and symptoms.  For mental health disabilities, however, the presence or absence of the specific symptoms corresponding to a particular rating is not necessarily dispositive.

Approximately a decade after the Mauerhan decision, further guidance from this area came from the United States Court of Appeals for the Federal Circuit in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013), in which the Federal Circuit Court acknowledged the "symptom-driven nature" of the General Rating Formula.  The Federal Circuit Court observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (emphasis added).  The Federal Circuit Court explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.

Although Vazquez-Claudio confirms that symptomatology will be the primary focus in these types of cases, it did not hold that the Board may treat the symptoms listed in General Rating Formula as a checklist from which the criteria are mechanically applied.  Indeed, each list of symptoms associated with the 30%, 50%, 70%, and 100% ratings in the General Rating Formula is preceded by the words "such as," confirming that the listed symptoms are simply examples.  Instead, the Federal Circuit Court endorsed an approach whereby the Board would identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating.  See 713 F.3d at 118 ("The 70 percent disability rating regulation contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.").

When making such an assessment, the Board should be mindful of how the frequency, severity, and duration of those symptoms affect occupational and social impairment.  At the very least, the Board should avoid denying a claim on the basis that the Veteran "does not exhibit most, or even some, of the symptoms required for the 70% rating," as such an assessment is inconsistent with the plain language of the regulation and relevant case law.

Under DC 9411, the General Rating Formula, a 30 percent rating is assignable when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assignable when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assignable when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assignable when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

In this case, the Veteran has multiple psychiatric disabilities, including PTSD, the symptoms of which medical professionals have found to be indistinguishable.  In this circumstance, the Board must resolve this reasonable doubt in his favor and, for all intents and purposes, presume the symptoms are part and parcel of his PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).   According to a report of a comprehensive, well-reasoned and well-supported private psychological evaluation conducted in April 2013, since 2005 the Veteran's depression (mood disorder) and PTSD have affected him socially and occupationally, causing disruption in social and family relationships and his ability to obtain and retain employment, and resulting in deficiencies in judgment and thinking.  A VA examiner confirmed this degree of impairment during a VA examination conducted in June 2012.  PTSD of this severity warrants a 70 percent rating under DC 9411, from 2005 or for the entire course of this appeal.

According to the report of the April 2013 private psychological evaluation, a March 2011 VA summary and evaluation of PTSD treatment completed by the Veteran's treatment providers (PTSD clinical team), and a January 2013 VA outpatient treatment record, since August 2010, when he last worked, his PTSD has been 100-percent disabling occupationally and severely disabling socially.  During this time period, various treatment providers noted isolation and social withdrawal, but also noted that he still maintained good relationships with at least two family members.  As such, a 100 percent rating based on total occupational and social impairment may not be assigned under DC 9411.  

A 100 percent rating, however, may be assigned on a different basis, but from August 2010 (the day after the Veteran last worked).  He admits that is when he last worked, albeit thanks to alleged accommodations, but the basis for, and last day of, doing so are unknown.  He claims he was fired due to his PTSD symptoms, but there is some evidence of record suggesting otherwise.  Regardless, a TDIU, a component of this claim for a higher rating for his service-connected PTSD, may be assigned.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  He is service connected for multiple disabilities and his combined rating for these disabilities is 70 percent, meeting the percentage requirements of 38 C.F.R. § 4.16(a).  And as previously indicated, according to the report of the April 2013 private psychological evaluation, a March 2011 VA summary and evaluation of PTSD treatment completed by his PTSD clinical team, and a January 2013 VA outpatient treatment record, he is unable to obtain or retain work due to his service-connected PTSD.  Although these providers either do not address or disagree on when his PTSD became so disabling, the private psychologist finds that it occurred once the Veteran stopped working in August 2010.  This finding is supported by the Veteran's PTSD clinical team, which concluded that he was unemployable due to PTSD based, in part, on Global Assessment of Functioning (GAF) scores of 49, both current and past year (meaning since March 2010).  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  The GAF score and interpretation of that score are important considerations in rating a psychiatric disability, although not, alone, determinative of the particular rating that should be assigned.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to the American Psychiatric Association's DIAGNOSTIC AND STASTISTICAL MANUAL OF MENTAL DISORDERS (DSM), a GAF score of 49 indicates there is "serious" social and occupational impairment.  As the Veteran was working in March 2010, albeit with difficulty, a TDIU under 38 C.F.R. § 4.16(a) may not be assigned prior to August 2010.

The Board acknowledges that the claims file includes conflicting evidence on the degree of severity of the Veteran's PTSD; however, based on the aforementioned opinions, it concludes that the evidence satisfies the criteria for entitlement to an initial 70 percent rating for the PTSD as of August 31, 2005, so as of an earlier effective date, and a TDIU since August 2010 (day after the Veteran last worked).  


ORDER

An initial 70 percent rating for the PTSD is granted retroactively effective from August 31, 2005, so as of the initial effective date (not instead a more recent date), subject to the statutes and regulations governing payment of VA compensation. 

A rating higher than 70 percent for the PTSD, however, including since June 12, 2012, is denied.  

But a TDIU also is granted from August 2010 (when the Veteran last worked), subject to the statutes and regulations governing payment of VA compensation.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


